Appeal from an award for permanent total disability compensation, based upon a finding that claimant contracted an occupational disease. Claimant was a miner, assigned to drilling and blasting duties. On December 5, ■ 1937, he became disabled as a result of pulmonary tuberculosis. This disease was imposed upon a silicotic condition of the lungs. There is competent medical evidence to the effect that the silicotic condition was not disabling. There is also evidence that the disease of tuberculosis was caused by claimant’s employment, which exposed him' to wet and cold conditions, fumes, gases and improper ventilation. The award for an occupational disease was proper under the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.